DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claim 20 is directed to a method.  Claim 20 falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 20 recites :

	identifying a plurality of PLCC accounts associated with said cardholder;
generating, a single ONE card account for the cardholder;
performing a conflict-of-interest evaluation for each of the plurality of PLCC accounts; identifying at least two non-conflicting PLCC accounts from said plurality of 
PLCC accounts;
incorporating, without any additional input each of said at least two non-conflicting PLCC accounts of the cardholder into the single ONE card account;
using a PLCC specific credit card for a respective one of each of said at least two non-conflicting PLCC accounts to perform a transaction;
directing, any future said transaction for each of said at least two non-conflicting PLCC accounts of the cardholder to the single ONE card account; and 
providing, to the cardholder a single ONE card account statement, the single ONE card account statement containing information previously provided separately by each of said at least two non-conflicting PLCC accounts.
Applicant is to be noted that the steps or functions of “identifying”,  “performing”,  “generating” and  “providing” are similar to concepts that have been identified as abstracts by the courts as found in Cyberfone which involved functions of using categories to organize, store and transmit information.   
	Furthermore, determining an authorization response message involves a business concept or abstract concept.

	The judicial exception is not integrated into a practical application. In particular, the claimed “management system” and “database” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claimed management system or database is also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea.  The claimed system is interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
	The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract.  Looking at the element as a combination does not add anything more than the elements analyzed individually.  Therefore the claim does not amount to significantly more than the abstract idea itself.
Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not  
Accordingly, claim 1 is directed to an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

February 10, 2021